Citation Nr: 9911590	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right thigh (Muscle Group XIV), 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1943 
to November 1945.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO), and 
it was remanded in November 1996 and again in October 1998 
for additional development.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the right thigh (Muscle 
Group XIV) are productive of no more than moderate 
disability.  

2.  There is a tender scar associated with the gunshot wound 
of the right thigh.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound of the right thigh 
(Muscle Group XIV) are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5314 (1998).  

2.  The schedular criteria for a 10 percent evaluation for a 
scar on the right thigh are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that the residuals from his gunshot 
wound of the right thigh warrant a higher rating because they 
are more severely disabling than currently evaluated.  He 
argues that the radiating pain he experiences from his right 
buttock to his right knee is a residual of the gunshot wound 
to his right thigh.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant sustained 
several shrapnel wounds in September 1944, including one to 
the right thigh, for which sulfa powder was applied and 
sulfonamide therapy instituted.  

When the appellant underwent examination of his wounds at a 
March 1946 VA medical examination following service, he had 
no complaints about his right leg.  A three inch by 1/2 inch, 
well-healed, nontender, nonadherent, nondepressed scar was 
noted midway on the right thigh between the knee and hip on 
the anteromedial aspect.  The diagnoses included residuals of 
a shrapnel wound of the right leg.  

A May 1946 medical statement from T. S. Eddleman, M.D., 
indicated that physical examination had revealed a healed, 
three inch scar over the middle third of the anteromedial 
surface of the right thigh and slight muscle atrophy in the 
right thigh.  

At a September 1950 VA medical examination, the appellant 
stated that the scar on his right thigh did not give him any 
appreciable trouble.  

A well-healed, nontender, 13 cm by 2 cm, transverse scar was 
noted on the right medial thigh at a December 1994 VA 
examination of the muscles.  

At a January 1997 VA examination for scars, the appellant's 
gunshot wound of the right thigh was described as a through 
and through injury, with a three inch, exit scar noted in the 
right medial thigh and the entrance scar in the right lateral 
thigh.  The appellant was unable to do a deep knee bend.  

At a January 1999 VA examination of the muscles, the 
appellant stated that his right hip had been bothering him, 
with pain radiating from the hip down the leg when he walked.  
A 5 inch, well-healed, tender scar and muscular defect were 
noted in the medial right thigh.  A 1/2 inch, well-healed, 
nontender, entrance scar was noted on the anterolateral 
thigh.  Simultaneous flexion of the right hip and knee was 
intact.  

A VA orthopedic examination was performed in February 1999, 
after the examiner had reviewed the claims file.  The 
appellant complained of pain in the right buttocks that 
radiated to just below the right knee and was aggravated by 
walking.  He was unable to lie on his right side.  Physical 
examination revealed a level pelvis with no shortening of the 
right lower extremity.  Trendelenburg sign was negative.  
Right hip motion consisted of flexion to 120 degrees, 
extension to 20 degrees, abduction to 50 degrees, adduction 
to 30 degrees, internal rotation to 30 degrees, and external 
rotation to 50 degrees.  A one centimeter scar on the 
anterolateral aspect of the middle third of the right thigh 
and a six centimeter transverse scar on the anterior medial 
aspect of the thigh marked the entrance and exit sites of the 
gunshot wound, respectively.  There was a palpable defect in 
the muscle mass.  Range of motion testing for the right knee 
showed full extension and 145 degrees of flexion, without 
swelling, effusion, or ligamentous instability.  Neurological 
testing revealed that deep tendon reflexes were active and 
equal in the knees and ankles bilaterally, and no motor 
weakness or sensory loss was detected.  Posterior tibial and 
dorsalis pedis pulses were palpable bilaterally.  X-rays of 
the right femur did not reveal any evidence of fracture or 
involvement of the femur by the bullet.  The impression was a 
gunshot wound to the right thigh, involving the musculature, 
but without evidence of involvement of the bone, arteries, or 
nerves.  The examiner opined that a gunshot wound to that 
area should not cause pain radiating from the buttock to the 
knee.  

Service connection was granted for residuals of gunshot 
wounds to the right hand, right elbow, left thigh, and left 
chin by a January 1946 rating decision, and a 100 percent 
evaluation was assigned from December 1, 1945.  A March 1946 
rating decision granted a separate evaluation for residuals 
of a gunshot wound of the right thigh (Muscle Group XIV), and 
assigned a 20 percent evaluation for the disability from May 
22, 1946, under Diagnostic Code 3176.  A March 1947 rating 
decision assigned a 30 percent evaluation for residuals of a 
moderately severe gunshot wound to the right thigh from July 
24, 1946, under Diagnostic Code 5314.  A March 1950 rating 
decision reduced the disability evaluation for the 
appellant's residuals of a gunshot wound of the right thigh, 
assigning a 10 percent rating, as of January 30, 1950.  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe, with the following 
characteristics for each type: (1) slight disability of 
muscles. (i) type of injury- simple wound of muscle without 
debridement or infection, (ii) history and complaint- service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section, (iii) objective findings- 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue; (2) moderate disability 
of muscles. (i) type of injury- through and through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, (ii) history and complaint- service department 
record or other evidence of inservice treatment for the 
wound, and a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles, (iii) 
objective findings- entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side; 
(3) moderately severe disability of muscles. (i) type of 
injury- through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring, (ii) history and 
complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
positive evidence of impairment demonstrated on tests of 
strength and endurance as compared with the sound side; (4) 
severe disability of muscles. (i) type of injury- through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, (ii) history 
and complaint- service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements, (iii) objective findings- 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area on 
palpation, muscle swelling and abnormal hardening in 
contraction, and severe impairment of function indicated on 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured 
side.  If present, the following are also signs of severe 
muscle disability: X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d).  

Injury to Muscle Group XIV, involving the anterior thigh 
group of muscles, is evaluated as to disability affecting the 
following functions: extension of the knee; simultaneous 
flexion of the hip and flexion of the knee; tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XVII in postural support of the body; and acting 
with the hamstrings in synchronizing the hip and the knee.  A 
40 percent evaluation is assigned for severe disability, a 30 
percent evaluation is assigned for moderately severe 
disability, a 10 percent evaluation is assigned for moderate 
disability, and a noncompensable evaluation is assigned for 
slight disability.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

Full range of motion for a hip consists of flexion to 125 
degrees and abduction to 45 degrees, while full range of 
motion in a knee consists of flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

While the evidence presented reveals a palpable defect in the 
muscle mass of the right thigh, range of motion in the right 
hip is within the normal range, as is range of motion in the 
right knee.  No abnormal neurological or circulatory findings 
are currently shown in the right lower extremity, and the 
examiner at the February 1999 VA orthopedic examination 
stated that the gunshot wound to the appellant's right thigh 
should not result in radiating pain from the buttock to the 
knee.  The January 1999 scar examination revealed that 
simultaneous flexion of the right hip and knee was intact.  
Based on the most recent medical evidence, the Board has 
determined that the appellant's residuals of the gunshot 
wound to his right thigh (Muscle Group XIV) result in no more 
than moderate disability.  Absent clinical findings which 
demonstrate that the appellant has symptomatology productive 
of moderately severe disability associated with his right 
thigh injury, the Board is unable to identify a basis to 
grant a higher evaluation for the disability under Diagnostic 
Code 5314.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar under Diagnostic Code 7803 when it is 
poorly nourished with repeated ulceration, or under 
Diagnostic Code 7804 when it is tender and painful on 
objective demonstration.  Scars may also be rated under 
Diagnostic Code 7805 as for limitation of function of the 
body part affected.  

The Board has also considered whether a separate rating may 
be assigned for either of the two scars associated with the 
gunshot wound of the right thigh under the holding in Esteban 
v. Brown, 6 Vet. App. 259 (1994), in which the United States 
Court of Appeals for Veterans Claims (Court) noted that it is 
possible "for a veteran to have separate and distinct 
manifestations" from the same injury, so as to permit the 
assignment of separate disability ratings.  See Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  Notably, however, in 
rating any disorder it must kept in mind that "[t]he 
evaluation of the same disability under various diagnoses is 
to be avoided. . . . Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided."  38 C.F.R. § 4.14.  The 
assignment of more than one rating for the same disability 
constitutes impermissible "pyramiding" of benefits.  See 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The "critical 
element" in determining whether separate disability rating 
may be assigned for manifestations of the same injury is 
whether there is overlapping or duplication of symptomatology 
between or among the disorders.  Esteban at 261.  

While the entrance scar associated with the gunshot wound of 
the right thigh was described as well healed and nontender at 
the January 1999 VA scar examination, the 5 cm. exit scar was 
identified at that time as tender.  Based on objective 
evidence of tenderness associated with the exit scar from the 
gunshot wound of the right thigh, the Board finds that a 
separate 10 percent evaluation is warranted for that scar 
under Esteban.  


ORDER

An increased evaluation is denied for residuals of a gunshot 
wound of the right thigh (Muscle Group XIV).  

A separate 10 percent rating is granted for the tender exit 
scar associated with the appellant's gunshot wound of the 
right thigh under Esteban, subject to the laws and 
regulations governing the award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

